DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicants Remarks pages 10-12, filed 02/28/22, with respect to claims 1, 2 and 5-18 have been fully considered and are persuasive.  The rejection of claims 1, 2 and 5-18 has been withdrawn. 
Allowable Subject Matter
Claims 1, 2 and 5-18 are allowed.
Regarding claims 1, 17 and 18, prior art of record Nishikawa 20070177173 and Oki 20050275856 teach:  Nishikawa teaches An image processing apparatus (abstract and fig 1) comprising; 
at least one processor or circuit to function as a plurality of units (some or all of actual processing operations executed by a CPU or the like paragraph 0178) comprising: 
a color conversion unit (printer fig. 7 and 8) configured to convert an input color space of document image data into a device-dependent color space specified by a plurality of color materials for printing an image (The printer receives device RGB color space values after composition of the objects, and internally converts the device RGB color space into a printer color space CMYK (paragraph 0028); 
the color conversion unit (printer fig. 7 and 8) performs, in a case where document image data includes a first kind of object and a second kind of object different from the first kind, the conversion by selectively applying, based on a color conversion setting that specifies a condition of the conversion, a first color conversion method of converting data corresponding to the first kind of object into data represented in a first color space and a second color conversion method of converting data corresponding to the second kind of object into data represented in a second color space different from 
and 
an output unit (printer fig. 7 and 8) configured to output document image data converted into the device-dependent color space (printer A (paragraph 0024-0026)), wherein 
Oki  teaches to use separate color conversion unit (LBP100, paragraph 32) for performing color conversion and output unit (image forming and develop mechanics paragraph 34, laser driver 110 paragraph 33) for outputting converted image data, and based on a color conversion setting that specifies a condition of the conversion, which of the first color conversion method and the second color conversion method to apply. (fig. 6, compensation setting, S2 and S3, fig. 6).
Nishikawa and Oki fails to teach performs, in a case where document image data includes a first kind of object and a second kind of object different from the first kind, the conversion by selectively applying based on a color conversion setting that specifies a condition of the conversion, the color setting includes a first color conversion setting targeted for all print jobs that are input and a second color conversion setting targeted for an individual print job that is input,  a first color conversion method of converting data corresponding to the first kind of object into data represented in a first color space and a second color conversion method of converting data corresponding to the second kind of object into data represented in a second color space different from the first color space within one print job.




It is inherent that all dependent claims are allowed for depending on allowable independent claims.


Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
March 10, 2022 
/MICHAEL BURLESON/

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675